Citation Nr: 0701823	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

Competent medical evidence of record supports a finding that 
that the veteran has a right wrist disorder which was 
incurred during his military service.  


CONCLUSION OF LAW

A right wrist disorder was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the service medical records reveals no findings 
pertaining to right wrist-related problems at the January 
1989 enlistment examination.  An August 1989 Record of Acute 
Medical Care shows complaints of right wrist pain, and a 
history of a right wrist injury in April.  Sprained wrist was 
diagnosed.  An August 1989 Individual Sick Slip notes that 
the veteran injured his right wrist in the line of duty.  No 
findings pertaining to right wrist-related problems were 
reported in the course of a February 1993 enlistment 
(reserves) examination.

The report of an August 1998 VA X-ray examination of the 
right wrist shows essentially negative findings.  

Private medical records on file include those dated in May 
2001.  These show treatment afforded the veteran for a 
possible right wrist (navicular/scaphoid) fracture.  One 
treatment record dated in May 2001 includes a diagnosis of 
right wrist strain, with no clinical evidence of navicular 
fracture acutely.  A June 2001 adult progress note shows a 
diagnosis of right wrist strain.  A July 2001 plan of care 
medical record shows that the veteran was referred for 
physical therapy, following a fall injuring his right hand in 
May 2000.  X-ray examination conducted in an emergency room 
was noted to have been negative in May 2000.  Office notes 
dated in November 2001 and March 2002 include diagnoses of, 
respectively, status post ECU (extensor carpi ulnaris) tendon 
subluxation and ECU tendon subluxation and chronic 
tendonitis.  


The report of an October 2002 private examination shows that 
the veteran complained of right wrist pain for the past 
year.  The report showed that the veteran initially injured 
his wrist while serving in the military, and had suffered 
from ongoing pain since that time.  He was also noted to have 
reinjured the wrist one year earlier, at which time he was 
diagnosed with ECU subluxation.  Right wrist ECU subluxation 
was diagnosed.  Surgical stabilization and reconstruction of 
the 6th extensor compartment was recommended.  

A private operative report dated in October 2002 shows that 
the veteran underwent right extensor carpi ulnaris 
stabilization surgery.  

The report of a December 2003 VA orthopedic examination 
states that the examiner reviewed the veteran's claims 
folder.  The veteran reported spraining his right wrist 
during his military service and of suffering from symptoms 
since that time.  He reported aggravating his right wrist 
when he fell in 2000.  In conceding that his right wrist had 
not hurt in the year preceding 2000, the veteran did inform 
the examiner that it did hurt on and off since his military 
service.  He also informed the examiner that he had undergone 
surgery in October 2002.  X-ray examination was negative.  

A January 2004 addendum report supplied by the VA physician 
who had examined the veteran in December 2003 shows that a 
diagnosis of right wrist strain and status post surgery was 
provided.  Of significant note, the examiner essentially 
opined that it was "as likely as not" that the veteran's 
diagnosed right wrist disorder represented residuals of his 
in-service right wrist injury.  
 
The veteran testified before the undersigned in August 2006 
that he injured his right wrist during basic training in 
April 1989.  See page three of hearing transcript 
(transcript).  He added that he did not seek treatment at 
that time.  See page 13 of transcript.  The veteran indicated 
that he injured his right wrist in 1997 or 1998, after his 
separation from the military.  He contended that this injury 
essentially aggravated his in-service injury.  See pages 13 
and 14 of transcript.  


In this case, the veteran is diagnosed with various right 
wrist-based disorders, to include status post ECU tendon 
subluxation and chronic tendonitis and strain.  At the August 
2006 hearing, the undersigned found the veteran to be very 
credible regarding the history of his wrist injury.  Of 
record is a medical opinion rendered by a VA physician in 
January 2004, which, after the examiner reviewed the evidence 
of record and examined the veteran, concluded that the 
veteran had a right wrist disorder that was related to his 
period of service.  A medical opinion to the contrary is not 
of record.  As such, the Board finds that service connection 
is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.  


ORDER

Service connection for a right wrist disorder is granted.  



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


